Citation Nr: 0312382	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ulcer disease.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cardiovascular disease.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Dennis Galarowicz, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in November 1998

In August 2001, the Board determined that new and material 
evidence had not been submitted to reopen claims for 
entitlement to service connection for schizophrenia, ulcer 
disease, a back condition and cardiovascular disease.  The 
Board remanded the issues of service connection for bilateral 
foot and eye disabilities for further adjudication by the RO.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2001, the Court 
granted a joint motion for remand and vacated and remanded 
that portion of the Board's decision that determined that new 
and material evidence had not been submitted to reopen claims 
for entitlement to service connection for schizophrenia, 
ulcer disease, a back condition and cardiovascular disease.

This appeal also arises from an April 2001 RO decision 
denying entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REMAND

In July 2001, the veteran indicated that he wanted a 
videoconference hearing before a member of the Board with 
regard to the TDIU issue, in lieu of a hearing in person 
before a Board member at the RO.  See 38 C.F.R. § 20.700(e) 
(2002).  

The claim is REMANDED for the following:

Schedule the veteran for a 
videoconference hearing before a member 
of the Board in accordance with 
applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


